Citation Nr: 9927049	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a disorder 
characterized by painful joints of the knees, wrists, and 
ankles.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

7.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of skull fracture with tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
November 1985.


FINDINGS OF FACT

1.  The claim for service connection for heart disease is not 
supported by cognizable evidence showing that this disability 
was present in service, or is otherwise of service origin.

2.  The claim for service connection for diabetes mellitus is 
not supported by cognizable evidence showing that this 
disability was present in service, or is otherwise of service 
origin.

3.  The claim for service connection for a disorder 
characterized by painful joints of the knees, wrists, and 
ankles is not supported by cognizable evidence showing that 
this disability was present in service, or is otherwise of 
service origin.

4.  The claim for service connection for vertigo is not 
supported by cognizable evidence showing that this disability 
was present in service, or is otherwise of service origin.

5.  The claim for service connection for a low back disorder 
is not supported by cognizable evidence showing that this 
disability was present in service, or is otherwise of service 
origin.

6.  The veteran's service-connected hypertension is presently 
characterized by a history of diastolic pressure of 
predominantly 100 or more and a need for continuous 
medication for control.  

7.  Current residuals of the veteran's inservice skull 
fracture consist of subjective complaints of tinnitus.


CONCLUSIONS OF LAW

1.  The claim for service connection for heart disease is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

2.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).

3.  The claim for service connection for a disorder 
characterized by painful joints of the knees, wrists, and 
ankles is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998).

4.  The claim for service connection for vertigo is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

5.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).  

6.  An evaluation in excess of 10 percent for service-
connected hypertension is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 7101 (1998).  

7.  An evaluation in excess of 10 percent for the veteran's 
service-connected residuals of skull fracture with tinnitus 
is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, Codes 8045-6260, 9304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Heart Disease; 
Diabetes Mellitus; 
a Disorder Characterized By Painful Joints of the Knees, 
Wrists, and Ankles; Vertigo; and a Low Back Disability.

As to those issues involving service connection, the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claims are plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
cardiovascular (heart) disease, diabetes mellitus, or 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of determination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

In the present case, service medical records fail to 
demonstrate the presence of chronic heart disease.  While on 
a number of occasions in service, the veteran was seen for 
complaints of chest pain and/or shortness of breath, no heart 
disease was noted on any of those occasions.  More 
specifically, during a period of inservice hospitalization in 
May 1978, the veteran was described as only under 
"observation" for myocardial infarction, evidence of which 
had not presently been found.  At the time of the veteran's 
service separation examination in September 1985, his heart 
was within normal limits, and no pertinent diagnoses were 
noted.

The Board concedes that, on Department of Veterans Affairs 
(VA) medical examination in February 1995, there was noted a 
"history" of coronary artery disease.  However, this 
diagnosis appears to have been based almost exclusively on 
statements provided by the veteran.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  Moreover, on subsequent VA cardiac 
examination in December 1998, the veteran was described as 
"well and healthy and without complaints or examination 
findings to indicate significant vascular disease."  Based on 
the examiner's review of the veteran's medical records, there 
was no evidence that the veteran had suffered a myocardial 
infarction in 1978.  Nor did a current exercise tolerance 
test show any evidence of angina or ischemia.  

Based on such findings, it is clear that the veteran has not 
in the past and does not currently suffer from chronic heart 
disease.  Under such circumstances, his claim is not well 
grounded, and must be denied.

Turning to the issue of service connection for diabetes 
mellitus, the Board notes that service medical records, 
including the veteran's service separation examination of 
September 1985, are negative for history, complaints, or 
abnormal findings indicative of the presence of such 
disability.  The earliest clinical indication of the presence 
of diabetes mellitus is revealed by a VA medical examination 
dated in February 1995, at which time the veteran gave a 
history of diabetes in 1991, approximately six years 
following his discharge from service.  

The Board acknowledges that, on VA neurologic examination in 
September 1997, the veteran gave a history of diabetes since 
1986.  However, there is absolutely no clinical evidence 
showing a diagnosis of or treatment for diabetes at that 
time.  As noted above, the first clinical indication of the 
presence of diabetes is revealed by a VA examination report 
dated in 1995, almost 10 years following the veteran's 
discharge from service.  Notwithstanding the veteran's 
current diagnosis of diabetes mellitus, the only evidence 
which he has submitted which supports a finding of a nexus to 
service is his own statements.  Evidence of such a nexus, 
however, cannot be provided by lay statements, because "lay 
persons are not competent to offer medical opinions."  
Grottveit, supra; see also Meyer v. Brown, 9 Vet. App. 425 
(1996); Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the veteran has 
failed to provide evidence of continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  See Savage, 10 Vet. App. at 498.  
His statements, in and of themselves, are insufficient to 
relate his current diabetes mellitus to his period of 
service, or any applicable presumptive period.  See Savage, 
supra.  Based upon a full review of the pertinent evidence of 
record, the Board is unable to conclude that the veteran's 
current diabetes mellitus, first persuasively documented a 
number of years following service discharge, was present in 
service, or is otherwise of service origin.  Under such 
circumstances, his claim is not well grounded, and must be 
denied.

Regarding the issue of service connection for a disorder 
characterized by painful joints of the knees, wrists, or 
ankles, the Board notes that, while in service, the veteran 
was seen for various "muscle sprains," as well as a sprain of 
the right wrist.  However, these episodes were acute and 
transitory in nature, and resolved without residual 
disability.  At the time of the veteran's service separation 
examination in September 1985, there was no evidence 
whatsoever of any chronic disorder producing pain in the 
veteran's knees, wrists, or ankles.  Moreover, on VA 
orthopedic examination in February 1995, objective evaluation 
of the veteran's back and joints of the upper and lower 
extremities was essentially normal.  

As noted above, in order for a claim to be well grounded, 
there must at a minimum be competent evidence of current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, (1995).  
Absent such evidence, the veteran's claim for service 
connection for a disorder characterized by painful joints of 
the knees, wrists, and ankles must be denied.

Turning to the issue of service connection for chronic 
vertigo, the Board observes that, while on a number of 
occasions in service, the veteran complained of dizziness 
and/or "lightheadedness," these episodes were apparently 
acute and transitory in nature, and resolved without residual 
disability.  During the course of an inservice 
otolaryngologic examination in May 1985, just prior to the 
veteran's discharge from service, he was heard to complain of 
"acute" vertigo of two weeks' duration, the symptoms of which 
were currently resolving.  Physical examination conducted at 
that time was essentially unremarkable, and the diagnosis 
noted was "resolving vertigo."  On service separation 
examination approximately four months later, the veteran 
voiced no complaints of either lightheadedness or dizziness.  
A physical examination was once again unremarkable, and no 
pertinent diagnosis was noted.

The Board concedes that, on VA audiometric examination in 
February 1995, the veteran complained of "periods of 
dizziness."  However, no diagnosis of vertigo was rendered at 
that time.  Moreover, on subsequent VA neurologic examination 
in September 1997, it was noted that the veteran's positional 
vertigo had begun in December 1996 (more than 10 years 
following his discharge from service), and was "not connected 
with (a) previous head injury."  As previously noted, in 
order for a claim to be well grounded, there must be 
competent evidence not only of current disability, but of a 
nexus between some inservice injury or disease and that 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Notwithstanding the current diagnosis of positional vertigo, 
there is no evidence that such vertigo is in any way the 
result of any incident or incidents of the veteran's period 
of active military service.  Nor are the veteran's 
statements, in and of themselves, sufficient to relate his 
current symptomatology to his prior symptoms.  Absent such a 
nexus, the veteran's claim for service connection for chronic 
vertigo is not well grounded, and must be denied.

Regarding the issue of service connection for a low back 
disorder, the Board notes that, on at least two occasions in 
service, the veteran was seen with complaints of back pain.  
However, these episodes were acute and transitory in nature, 
and resolved without residual disability.  At the time of the 
veteran's service separation examination in September 1985, 
his spine and musculoskeletal system were within normal 
limits, and no pertinent diagnosis was noted.  

The Board acknowledges that, on VA orthopedic examination in 
February 1995, the veteran gave a history of a motor vehicle 
accident in 1965 (while in service), at which time he was 
riding in a taxi which was involved in a head-on collision.  
However, service medical records fail to document any injury 
to the veteran's low back at that time.  Service 
administrative records show evidence only of a skull 
fracture, the residuals of which are presently service 
connected.  Moreover, at the time of the aforementioned VA 
examination in February 1995, the veteran's back was 
described as "essentially normal."  Under such circumstances, 
and absent any evidence of a current chronic low back 
disability, the veteran's claim for service connection for 
such a disorder is not well grounded, and is therefore 
denied.

II.  Entitlement to Increased Evaluations for Service-
Connected
Hypertension and the Residuals of Skull Fracture with 
Tinnitus.

In addition to the above, the veteran in this case seeks 
increased evaluations for service-connected hypertension, and 
the residuals of a skull fracture with tinnitus. In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, service connection is in effect for 
essential hypertension, first noted during the veteran's 
period of active military service.  Private outpatient 
treatment records covering the period from July 1992 to June 
1995 show blood pressure measurements of 150/88 and 140/88, 
and a need for continuous antihypertensive medication.

On VA cardiovascular examination in September 1997, the 
veteran stated that he was presently taking Lisinopril at a 
dosage of 25 milligrams per day, and that he had "no special 
complaints" related to his service-connected hypertension.  
Physical examination revealed a blood pressure of 174/91, 
with a pulse rate of 73 per minute.  The fundi of the 
veteran's eyes showed no papilledema or hemorrhage, but only 
mild narrowing of the arteriolas.  There was no jugular 
venous distention, and no evidence of any carotid bruits.  
The pertinent diagnosis was hypertension.

On VA neurologic examination, likewise conducted in 
September 1997, the veteran's blood pressure was 140/80, with 
a pulse of 80 per minute.  His heart sounds were normal, and 
there were no bruits over the carotid arteries.

As of the time of the veteran's most recent VA cardiac 
examination in December 1998, the veteran's blood pressure 
was 140/80, with a pulse of 78 per minute.  There was no 
evidence of any AV nicking or flame hemorrhages.  The 
veteran's neck veins were not distended, and no bruits were 
auscultated.  

The Board observes that, on January 12, 1998, prior to the 
promulgation of a final decision on the veteran's claim for 
an increased evaluation for service-connected hypertension, 
there became effective new VA regulations governing the 
evaluation of service-connected cardiovascular disabilities.  
62 Fed. Reg. 65,207 (1997).  When a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version more favorable to an appellant applies 
unless Congress provided otherwise, or permitted the 
Secretary to do otherwise, and the Secretary does so.  
Marcoux v. Brown, 10 Vet. App. 3 (1996); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Inasmuch as no determination has 
been made as to which schedular criteria would prove most 
favorable to the veteran, his service-connected hypertension 
must be evaluated under those criteria in effect both prior 
to and beginning on December 12, 1998.

In that regard, prior to December 12, 1998, a 10 percent 
evaluation for service-connected hypertensive vascular 
disease was in order where diastolic pressures were 
predominantly 100 or more.  A minimum 10 percent evaluation 
was also to be assigned when continuous medication was shown 
necessary for the control of hypertension and there was a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation required diastolic pressure of 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
Part 4, Code 7101.  Beginning on December 12, 1998, a 
10 percent evaluation was warranted where there was evidence 
of diastolic pressures of predominantly 100 or more, or 
systolic pressures of predominantly 160 or more.  A minimum 
evaluation of 10 percent was likewise warranted in the case 
of a veteran with a history of diastolic pressures of 
predominantly 100 or more who required continuous medication 
for control.  A 20 percent evaluation requires evidence of 
diastolic pressures of predominantly 110 or more, or systolic 
pressures of predominantly 200 or more.  38 C.F.R. Part 4, 
Code 7101.  

As is clear from the above, the veteran has recently 
exhibited diastolic pressures of no more than 100.  While he 
requires continuous antihypertensive medication for control 
of his essential hypertension, he currently meets neither the 
"old" nor the "new" schedular criteria for the assignment of 
an increased (which is to say, 20 percent) evaluation.  
38 C.F.R. Part 4, Code 7101.  Accordingly, his claim for an 
increased evaluation for service-connected hypertension is 
denied. 

Finally, turning to the issue of an increased evaluation for 
the service-connected residuals of a skull fracture with 
tinnitus, the Board notes that, while in service, the veteran 
was apparently involved in a motor vehicle accident, as a 
result of which he sustained a skull fracture.  While during 
service, the veteran voiced no complaints of tinnitus, on VA 
audiometric examination in February 1995, he gave a history 
of a constant high-pitch ringing which, by his own account, 
had been present since 1965.  Based on such evidence, the 
Regional Office (RO), in a rating decision of June 1995, 
granted service connection and a 10 percent evaluation for 
tinnitus as the residual of skull fracture.

On VA neurologic examination in September 1997, the veteran 
stated that, since the time of his inservice motor vehicle 
accident, he had experienced "ringing sounds" in his head, 
primarily on the left side in the temporal region.  According 
to the veteran, these sounds became louder at night when he 
was trying to sleep.  The veteran stated that he had received 
"no specific treatment" for his tinnitus.  

On physical examination, the veteran's eye movements were 
full, without nystagmus.  Further examination revealed no 
evidence of paralysis, incoordination, atrophy, or 
fasciculations.  The pertinent diagnosis was post concussion 
tinnitus.  In the opinion of the examiner, the veteran's 
neurological examination showed no residual signs from his 
previous inservice head injury.  Further noted was that the 
veteran's symptoms of tinnitus were "subjective," dating from 
the time of his inservice head injury in 1965.

The Board notes that, pursuant to applicable law and 
regulation, purely subjective complaints such as headache, 
dizziness, insomnia, et cetera, recognized as symptomatic of 
brain trauma, are to be rated 10 percent and no more under 
Diagnostic Code 9304.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. Part 4, 
Code 8045-9304 (1998).  Prior to June 10, 1999, tinnitus 
determined to be the result of acoustic trauma, head injury, 
or concussion was to be rated as 10 percent disabling.  As of 
June 10, 1999, a 10 percent evaluation is warranted where 
there is evidence of recurrent tinnitus, without regard as to 
whether such tinnitus is or was the result of acoustic 
trauma, head injury, or concussion.  38 C.F.R. Part 4, 
Code 6260.

As is clear from the above, the veteran has in the past and 
continues to experience problems with a constant bilateral 
tinnitus.  This tinnitus, however, has been described as 
purely "subjective," with no documented evidence of other 
organic neurological involvement.  Under such circumstances, 
the veteran's tinnitus may be considered as no more than 
10 percent disabling.  As it is not shown that the veteran's 
tinnitus has been productive of a marked interference with 
employment and/or frequent periods of hospitalization, an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  
Accordingly, the Board is unable to reach a favorable 
determination as to the issue of an increased evaluation for 
the service-connected residuals of skull fracture with 
tinnitus.  


ORDER

Service connection for heart disease is denied.

Service connection for diabetes mellitus is denied.

Service connection for a disorder characterized by painful 
joints of the knees, wrists, and ankles is denied.

Service connection for chronic vertigo is denied.

Service connection for a low back disorder is denied.

An evaluation in excess of 10 percent for service-connected 
hypertension is denied.

An evaluation in excess of 10 percent for the residuals of a 
skull fracture with tinnitus is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

